Citation Nr: 0118036	
Decision Date: 07/10/01    Archive Date: 07/16/01	

DOCKET NO.  99-18 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to March 2, 1999 for a 
total rating based on individual unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas that granted a total rating based on 
individual unemployability due to service-connected 
disabilities effective March 2, 1999.  


FINDINGS OF FACT

1.  On April 28, 1998 the veteran filed a formal claim for a 
total rating based upon individual unemployability due to 
service-connected disabilities.  

2.  It is demonstrated that the veteran was, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and prior work history effective November 21, 1998.  


CONCLUSION OF LAW

The criteria for an effective date of November 21, 1998, for 
a total rating for compensation purposes based on individual 
unemployability have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103A, 5107); 
38 C.F.R. §§ 3.340, 3.341, 3.400(o)(1), 4.16, Part 4 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the duty to assist and 
notification requirements have recently been reaffirmed and 
clarified.  See VCAA.  The record reflects that the veteran 
and his representative have been provided a statement of the 
case informing them of the evidence necessary to substantiate 
the claim of entitlement to an effective date prior to 
March 2, 1999 for a total rating based on individual 
unemployability due to service-connected disabilities, the 
evidence that has been considered, and the reason for denial 
of the claim.  The veteran has been afforded personal 
hearings and treatment records have been obtained.  There is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
Therefore, the Board concludes that the VA has complied with 
the VCAA.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and a sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.

An October 1998 RO decision granted a temporary total rating 
for the veteran's service-connected major depression, 
effective August 19, 1998.  A 50 percent evaluation was 
assigned from November 1, 1998.  The veteran's service-
connected herniated nucleus pulposus at L5-S1 is evaluated as 
40 percent disabling and his tinnitus is evaluated as 
10 percent disabling.  His combined service-connected 
evaluation is 70 percent from November 1, 1998.  Therefore, 
he did meet the percentage criteria for the assignment of a 
total rating based upon individual unemployability effective 
November 1, 1998.

38 C.F.R. § 3.400(o)(1) provides that the general rule for 
the effective date for increases is that, except as provided 
in paragraph (o)(2) of this section, the date of receipt of 
claim or date entitlement arose, whichever is later.

When the veteran filed his initial claim in April 1998, he 
indicated that he had last worked full time on March 1, 1998.  
However, subsequent evidence has been offered, including 
testimony at two separate hearings as well as a determination 
by the Social Security Administration and a decision by an 
Arkansas appeal tribunal.  The veteran, in a statement 
received in February 1999, indicates that he was terminated 
from his employment on November 30, 1998.  During his 
personal hearing in June 1999 testimony was offered that the 
veteran last worked on November 30, 1998.  The Social 
Security Administration decision also indicates that the 
veteran was entitled to a period of disability commencing 
November 30, 1998.  However, during the veteran's personal 
hearing in February 2001, testimony was offered, at page 6, 
that the veteran stopped work on November 21, 1998.  A 
decision by an Arkansas appeal tribunal reflects that 
following the veteran's hospitalization in October he 
returned to work in November and worked until November 21.  
The veteran's employer has not provided any specific 
information as to the veteran's last date of employment.  
Therefore, the Board concludes that the evidence is in 
equipoise with respect to whether or not the veteran's last 
date of employment was November 21 or November 30, 1998.  In 
resolving all doubt in the veteran's behalf in this regard, 
the Board concludes that the veteran's last date of full-time 
employment was November 21, 1998.

The veteran was hospitalized at a VA facility in early August 
1998 and then rehospitalized just after mid-August in 1998 
where he continued to be hospitalized until October 1998.  
The diagnoses included major depression with psychotic 
features and the veteran's global assessment of functioning 
(GAF) was indicated to be 31.  While this hospital discharge 
summary also reflects that the veteran was diagnosed with 
nonservice-connected disabilities, a March 18, 1999 VA 
treatment record, created during the veteran's 
hospitalization in March and April 1999, reflects that even 
with the relevant nonservice-connected disabilities being in 
remission the veteran's GAF remained at 31.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition (DSM-IV), reflects that a GAF score of 31 to 40 
indicates some impairment in reality testing of communication 
or major impairment in several areas, such as work, e.g. 
unable to work.  

Although the veteran filed his application for a total rating 
in April 1998, it is neither asserted nor shown that he was 
unemployable due to service-connected disability prior to 
November 21, 1998.  The sole assertion at this time is that 
the veteran's unemployability due to service-connected 
disabilities began on November 21, 1998.  During the 
veteran's personal hearing in February 2001, at page 4, 
testimony was offered that the veteran did not miss other 
days or weeks of work from his job in the last four months of 
his employment besides the period of hospitalization in 
August to October 1998.  Rather, the evidence reflects that 
the veteran remained a full-time employee until, with 
consideration of the above analysis regarding his final day 
of work, November 21, 1998.  With consideration that there is 
competent medical evidence supporting a finding that the 
veteran was unemployable as of November 21, 1998 and evidence 
indicating that this was the veteran's final day of work, as 
well as the record indicating that the veteran had a claim 
pending at that time for a total rating based upon individual 
unemployability due to service-connected disabilities, the 
Board concludes that the veteran was unable to secure or 
follow a substantially gainful occupation because of his 
service-connected disabilities effective November 21, 1998.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 3.400(o)(1), 
4.16, and Part 4.  However, with consideration of the above 
analysis a preponderance of the evidence is against the 
assignment of a total rating based upon individual 
unemployability due to service-connected disabilities prior 
thereto.



ORDER

An effective date of November 21, 1998 for a total rating 
based on individual unemployability due to service-connected 
disabilities is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

